Citation Nr: 0310994	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1994, from 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for respiratory problems 
including emphysema and indeterminate lung nodule.

The veteran presented testimony at a personal hearing before 
a hearing officer at the RO in November 1995.  A copy of the 
transcript is in the claims file.

The veteran and his spouse also presented testimony at a 
personal hearing before the undersigned Veterans Law Judge 
via a video conference at the RO in October 1997.  A copy of 
the transcript is in the claims file.

The Board remanded the case to the RO in April 1998 for 
further development and adjudicative actions.

In November 2002, after adjudicating other issues then 
pending on appeal, the Board undertook additional development 
on the issue of entitlement to service connection for a 
chronic acquired respiratory disorder, to include as 
secondary to Agent Orange (AO) exposure, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (38 C.F.R. § 19.9(a)(2)).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence for initial consideration and without having to 
obtain the appellant's waiver.  The CAFC held that this is 
contrary to the requirement of 38 U.S.C. § 7104(a).

The CAFC also determined that 38 C.F.R. § (a)(2)(ii), which 
provides "no less than 30 days to respond to notice," is 
contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.

In accordance with the late 2002 development the Board 
obtained additional medical evidence including an addendum to 
a previous conducted VA examination, as well as additional 
examination.  This evidence has not been considered by the 
RO, nor has the veteran waived initial RO consideration of 
this evidence.  In view of the favorable determination of the 
appeal, there is no need to obtain either a waiver of the 
additional evidence, nor initial RO review thereof.


FINDING OF FACT

The probative, competent medical evidence of record 
establishes that COPD is linked to active service.


CONCLUSION OF LAW

COPD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records show that the veteran had colds, 
bronchitis, and job difficulties from breathing dust, nasal 
drainage, and sore throats during active service.  A June 
1963 x-ray revealed possible pneumonitis.  In March 1964 
there was no evidence of active pulmonary disease.  In May 
1965 a routine chest x-ray revealed no significant 
abnormalities.  In January 1966 he was hospitalized for two 
days for an acute upper respiratory infection of undetermined 
organism.  

In December 1975, the veteran was seen for a month's history 
of shortness of breath, paroxysmal nocturnal dyspnea (PND) 
and dizzy spells.  The provisional diagnosis was to evaluate 
H.T. and rule out congestive heart failure/chronic 
obstructive pulmonary disorder.  He had a history of heavy 
smoking for several years.  He complained of shortness of 
breath especially at night.  There were a few rhonchi of the 
chest.  The impression was bronchitis.  

At examinations in December 1958, January 1962, November 
1964, and June 1973 the veteran denied having shortness of 
breath and the clinical evaluations were normal for lungs and 
chest.  At his retirement examination in August 1976, 
however, he reported having had or had at that time shortness 
of breath.  His lungs and chest were checked as clinically 
abnormal and described as supra-numary nipple.  

The veteran's initial claim filed in November 1990 was for 
loss of hearing.  He was afforded a VA Compensation and 
Pension (C&P) examination in December 1990.  It was his 
initial disability examination.  The examiner reviewed the 
medical records and noted, in pertinent part, that the 
veteran stated he had stopped smoking 6 years ago.  He had 
smoked for 26 years, approximately 2 packs per day.  He 
denied any history of chronic cough, orthopnea, edema, or 
paroxysmal nocturnal dyspnea (PND).  

He stated that he did not get dyspneic on exertion after 
climbing two flights of stairs.  Clinical findings were 
provided.  A respiratory disorder was not included in the 
diagnoses.

The U.S. Army Medical Facility at Fort Carson replied in July 
1991 to a request for outpatient treatment records from 1976 
to the date of the request, June 1991, that no computer 
listing, no episode of hospitalization and no outpatient 
treatment records had been found.

Medical treatment notes from United States Air Force (USAF) 
Academy Hospital for the period from 1984 to 1991, to include 
copies of reports from Memorial Hospital in 1990 and Colorado 
Springs Medical Center in 1984 and duplicate copies of 
service medical records, were received in July 1991.

In June 1991 the veteran complained of shortness of breath 
and decreased exercise tolerance.  His smoking history was 
"50 year pack years".  Pulmonary function tests revealed 
moderate airway obstruction and mild chest restriction.  

After receipt of a letter from the Secretary of VA concerning 
AO exposure, the veteran replied in March 1994 stating that 
he had been exposed to AO and listed several conditions that 
might be related to his exposure to AO to include emphysema, 
respiratory problems, and indeterminate lung nodule.  He 
wrote that his emphysema was so bad he could not walk more 
than three hundred yards without having difficulty breathing.  
He could only climb one flight of stairs before he had to 
rest.  

A letter from a private psychologist, AIM (initials), Ph.D. 
written in May 1994 noted that the veteran had had continuing 
medical problems since his military exposure and reported 
toxic exposure to AO in Vietnam.  He needed help in 
processing his claim for military related disability.

In June 1994 the RO denied service connection for respiratory 
problems including emphysema and indeterminate lung nodule to 
include as due to exposure to AO on a direct or presumptive 
basis.  The veteran was notified of the decision in July 
1994.

At approximately the same time the rating decision was issued 
in June 1994, the veteran wrote seeking to establish service-
connection for emphysema.  He requested an AO examination.  

After receiving the notice of the June 1994 rating decision 
the veteran again requested an AO examination to support his 
claim.  

The veteran was afforded a VA C&P examination in January 
1995.  He reported that emphysema had been discovered in 
1989.  He had quit smoking in 1986, after 20 years of smoking 
a package a day.  The pertinent diagnosis was left lung 
scarring or atelectasis, COPD and reactive airway disease.  A 
chest x-ray also revealed moderate suspicion for left 
pulmonary nodule.

In response to a request to Dr. EF for a copy of medical 
records, a reply received in March 1995 indicated that the 
veteran had not been seen since September 1990.

Records received from Dr. RL in March 1995 show that the 
veteran had been seen for respiratory complaints beginning in 
January 1993.  He reported that he had stopped smoking in 
1986.  A pulmonary nodule seen on a chest x-ray was 
questioned as related to trauma.  He had periodic chest x-
rays to follow a solitary pulmonary nodule.

In April 1995 the RO confirmed the denial of entitlement to 
service connection for respiratory problems including COPD 
(emphysema) with left pulmonary nodule and left lung scarring 
or atelectasis.  

With his substantive appeal received in May 1995 the veteran 
submitted a statement that while serving in a transportation 
unit, he regularly ran a convoy to a destination about 85 
miles away.  

He passed mud huts about every 1/4 mile that were used to make 
charcoal and the smell and smoke were awful.  Sometimes after 
breathing that, he would be sick.  Starting about 1974 he 
began to fail his "PT" tests, because he was short of 
breath and could not function very well.  

The veteran also submitted lay statements from MAW and EGB 
that in the years from 1965 to 1967 noting that he was in a 
transportation unit that hauled diesel fuel.  At times, the 
diesel fuel covered him from head to toe and was in his ears, 
eyes, and nose.  

A July 1995 lay statement from LF shows he observed that the 
veteran experienced shortness of breath during their tour of 
duty during 1974 to 1976.  

The veteran also submitted a statement from Dr. RML, a 
private physician, that he had reported shortness of breath 
while in the service in the mid 1970s.  He presently had mild 
COPD and had shortness of breath related to this, chronic 
back pain, age, altitude, and fitness level.  

The veteran testified at a personal hearing at the RO in 
November 1995 as to the symptoms manifested and treatment 
received in service for the disability on appeal, and as to 
the symptoms and manifestations post service.  He testified 
that during the December 1975 episode when he suddenly became 
short of breath, experienced tightness of the lungs and 
became dizzy, he was treated for congestive heart failure 
which he did not have.  He was prescribed hypertensive 
medication that he took for about a month and then stopped.

In November 1995 evidence received included a September 1995 
prescription for supplemental oxygen for occasional use.  The 
diagnosis was COPD.  

Evidence submitted in November 1995 also included an October 
1995 record when the veteran was seen for refill of 
medication and test results.  He had stopped smoking several 
years earlier after a 50 pack year.  

He related his exposure to petroleum while in service in 
France, and also to several agents in Vietnam.  The diagnosis 
was mild to moderate COPD by pulmonary function tests (PFTs).  
The doctor commented that the symptoms were out of proportion 
to the PFTs.  The doctor noted that the veteran was concerned 
with the cause of COPD.  The examiner felt that it was 
primarily from cigarette smoking but could not accurately 
assess or rule out other contributing factors such as any 
other exposures as previously mentioned.  

In April 1996 with his substantive appeal, the veteran 
requested a hearing before the Board in Washington, D.C., 
which he later changed first to a hearing before a Travel 
Board at the Denver RO, and then to a video conference 
hearing.

During a video conference hearing before the undersigned 
Veterans Law Judge in October 1997, the veteran testified as 
to various pulmonary symptomatology during active service, 
the treatment he sought and continuity thereafter.  His wife 
testified as to her observations regarding his disabilities 
and generally supported his testimony.  Post service 
treatment supporting his claim was presented as having been 
provided at the Peak Medical Center and by a physician at 
Penrose Hospital.

In November 1997, the veteran submitted clinical records from 
the Colorado Springs Health Partners that he had previously 
indicated at his hearing was Peak Health Center.  The records 
covering a period from March 1984 to August 1986 show 
treatment for unrelated disorders.

In October 1998 the veteran submitted records from the USAF 
Academy Hospital.  In September 1995, he sought treatment for 
blood pressure and dizzy spells.  About a week earlier, when 
he was driving at an altitude of approximately 9000 feet, he 
felt onset of dizziness and lightheadedness.  He felt better 
after going back down the mountain.  Examination revealed a 
few scattered wheezes.  The assessment was a hypoxic episode 
related to the altitude.  He was advised to have supplemental 
oxygen in the car while in the mountains.  He also was 
assessed with "HM".

A chest x-ray in February 1996 was compared to April 1993 and 
June 1987 x-rays and no significant interval change was found 
in the nodule in the left mid lung.  It was most consistent 
with a hamartoma or noncalcified granuloma.  No other 
pulmonary nodules, infiltrates, or effusions were identified.  
The lungs were mildly hyperexpanded, which might be secondary 
to COPD, and clinical correlation was required.  The 
impression was a stable left mid lung nodule as described.  

An October 1996 problem list at the USAF Academy Hospital 
included pulmonary nodule of the "LUL" and "COPD-mod" 
airway obstruction.

VA treatment records were received in December 1998 from the 
Denver VAMC to include records from the VA satellite clinic 
in Colorado Springs.  The veteran was periodically followed 
for COPD.  

The veteran submitted the results of PFTs in February 1999 at 
a VA Medical Center that showed borderline obstruction and 
mild restriction.  

Although in February 1999 the veteran indicated that he had 
received treatment at Colorado Springs Health Partners (CSHP) 
from 1995 to the present, in April 1999 he wrote that he had 
not received treatment at CSHP since 1986 and submitted 
records from CSHP.  

The veteran was afforded a VA C&P examination in August 1999.  
The examiner noted that the veteran's medical records were 
not available at the time of the evaluation; however, there 
were records that had been photocopied from his claims file 
associated with the examination request and these were 
reviewed.

The veteran reported that in 1974 he was unable to pass the 
physical training test due to breathing difficulties.  While 
the possibility of bronchitis may have been raised, he could 
not recall if he had been treated.  He was not placed on any 
regular breathing medication.  




After release from active duty he sought evaluation for 
breathing difficulties but no specific testing was performed.  
Approximately in 1989, he had breathing tests and was 
diagnosed with mild COPD.  He was placed on inhalers, which 
he used regularly.  

Over the last year, he noted shortness of breath at high 
altitudes, when he walked more than 100 yards on a flat 
surface or climbed more than one and one-half flights of 
stairs.  

He might awaken with shortness of breath two or three nights 
per week.  He reported that he quit smoking in 1986 after 
thirty years of smoking one to two packs per day.  

On the August 1999 VA examination the veteran reported that 
he had been exposed to charcoal fires in Vietnam and aircraft 
fuel fumes.  He used oxygen supplemental therapy above 8,500 
feet of elevation and as needed around the house.  He 
reported having a pulmonary nodule present since 1982, 
thought to be due to dust exposure.  

He developed symptoms of bronchitis approximately every two 
years on average.  He had pneumonia in 1965.  The veteran 
also wanted it noted he believed that his lung condition was 
made worse by the fact that the military encouraged him to 
smoke.  PFTs were conducted.

The August 1999 VA examiner's diagnoses were a pulmonary 
nodule by history ascribed to dust exposure and stable over 
many years with chest x-ray evidence of stable findings; 
COPD, by history, diagnosed in 1989 and with significant 
cigarette consumption as described; bronchitis, occurring 
approximately every two years as noted; and reactive airway 
disease, by history, and treated with inhalation therapy as 
described.  PFTs with evidence of normal air flow and 
findings as described.  


It was the August 1999 VA examiner's opinion that a pulmonary 
nodule had been present since the early 1980s, but was of no 
clinical significance; COPD was minimal with normal pulmonary 
function tests and no clear evidence of disease in service; 
that bronchitis occurred episodically as described and did 
occur in service but would resolve between episodes; and that 
reactive airway disease had been diagnosed with small 
improvements in mid-airflow but with no objective evidence 
available to document disease in service.  

In March 2000, the VA examiner wrote an addendum stating that 
the veteran's records had been reviewed in full, including 
treatment records of evidence since his military service with 
special attention to pulmonary issues that were considered 
during his disability examination.  These included claims of 
a pulmonary nodule, COPD, bronchitis and reactive airway 
disease.  The examiner wrote that after further review of the 
veteran's military records, the opinion rendered in August 
1999 remained unchanged.  

Records received from Pulmonary Associates, P.C. show 
treatment for COPD.

VA outpatient treatment records primarily show treatment for 
unrelated disorders, although COPD was diagnosed on several 
occasions.  The veteran was afforded an AO examination in 
October 2002.  He reported a history of smoking and that he 
had stopped smoking in the 1980s.  He described his present 
symptoms.  The clinical findings were that his chest was 
clear, there was a mild coarse breathing, but no evidence of 
any wheezing, no tracheitis, no bronchitis, no shortness of 
breath, no chest pain, no intercostals myalgia, and all the 
lung fields in the apical and the basal areas were within 
normal limits.  The pertinent diagnosis was COPD, status post 
treated pneumonia, presently resolved.  

In March 2003 the veteran was afforded a VA C&P psychiatric 
evaluation.  In his history he related that he did not have a 
smoking habit prior to entering the service although he 
occasionally smoked.  He met his wife approximately in 1962 
and he was not a smoker then.  He started smoking in 1963 and 
quit in 1986.  

He started smoking in order to have a break when on patrol as 
smokers did, and cigarettes were part of his C rations.  He 
and his wife commented on their smoking habits over the 
years.  In 1986 the veteran stopped smoking.  

In the VA psychiatric examiner's view, the veteran's smoking 
behavior started while he was in the military and fostered, 
to some extent, by the military habit of providing cigarettes 
in the C rations.  It was noted that the wife seemed to coax 
him into smoking when she was doing so.  When she tried to 
quit, she felt pressure from other military wives at the non-
commissioned officers club.  In that sense, the examiner felt 
that the veteran's military experience contributed to his 
smoking behavior. 

The examiner opined, however, that because the veteran was 
able to quit abruptly and had remained abstinent of smoking 
since 1986, he had never reached the stage of what would 
qualify as nicotine dependence.  To meet the DSM-IV criteria 
for nicotine dependence, in the view of the examiner, the 
veteran would have had to manifest difficulty in quitting in 
spite of having medical difficulties and would have returned 
to smoking in the last 15 or so years even on an intermittent 
basis.  

In April 2003 the VA examiner who performed the C&P 
examination in August 1999 provided an addendum.  The veteran 
smoked from 1956 through 1986 at the rate of one to two packs 
of cigarettes per day.  He entered the military service in 
1956 and served for the following 20 years.  He smoked two-
thirds of his pack consumption during his military enlistment 
time and one-third of his pack consumption after his release 
from active duty.  It was the opinion of the examiner that 95 
percent of the veteran's COPD could be ascribed to his 
cigarette consumption.  There were only relatively minor 
contributions from fuel exposure and charcoal with no known 
relationship to AO exposure.  The examiner summarized that 
the veteran's COPD could be apportioned to cigarette 
consumption at approximately a rate of two-thirds while in 
military service and one-third after his release from active 
duty based upon his historical consumption of cigarettes.  




The examiner further noted that sufficient evidence is 
available to state that cigarette smoking is a causative 
agent of COPD and in fact, is the most causative agent.  
Other chemical exposures such as jet fuels and kerosene can 
aggravate an underlying lung condition, but have only 
anecdotally been associated as the major cause of a lung 
disorder.  The level of exposure to charcoal smoke as 
reported by the veteran should cause minimal, if any, effect 
on pulmonary tissue.  

The examiner concluded that the veteran's COPD was more 
likely than not almost exclusively related to cigarette 
consumption.  The percentage ascribed to his time in service 
versus after his release from active duty is simply a 
mathematical calculation based upon the percentage of 
cigarette packs consumed during each time.  Other 
contributing factors were of such low clinical significance 
as to be statistically of no consequence (less than 5 percent 
contribution). 


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
held in Savage v. Gober, 10 Vet. App. 488 (1997), that the 
"continuity of symptomatology" provision of 38 C.F.R. § 
3.303(b) may obviate the need for medical evidence of a nexus 
between present disability and service.  See Savage, 10 Vet. 
App. at 497.

The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 
3.303(a), 3.304.

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (2002) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2002).

38 U.S.C. 1116(f) provides that for purposes of establishing 
service connection for a disability or death resulting from 
exposure to a herbicide agent, including a presumption of 
service-connection under this section, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Section 201 
of the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; Multiple myeloma; non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancers 
of the lung, bronchus, larynx or trachea); or Soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2002).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2002).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and supplemental statements of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  

The Board notes that the appellant has not been advised of 
the provisions of the VCAA.  The appellant, however, has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  The 
Board remanded the claim in April 1998 for further 
development.  The RO has secured medical treatment records 
and provided medical evaluation examinations.  

In addition, the Board undertook development under 
regulations promulgated that gave the Board the discretion to 
perform internal development in lieu of remanding the case to 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  

The appellant was notified that the Board was developing the 
case and that a medical examination would be scheduled.  He 
reported for the examination, after which a medical opinion 
was obtained.  Thus, additional evidence was received as a 
result of the development.  As the Board noted earlier, a 
recent decision, by the U.S. Court of Appeals for the Federal 
Circuit (CAFC) invalidated 38 C.F.R. § 19.9(a)(2) and 
38 C.F.R. § 19.9(a)(2)(ii).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
(Fed. Cir. May 1, 2003), the CAFC determined that 38 C.F.R. 
§ 19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a) as it 
allows the Board to consider additional evidence that was not 
considered by the agency of original jurisdiction.  

In this case, however, the additional evidence obtained by 
the Board contains a medical opinion that provides a nexus 
between COPD and service.  As this supports the veteran's 
claim for entitlement to service connection for COPD and the 
decision is favorable, the Board finds no reason to remand 
the claim to the agency of original jurisdiction for initial 
review of the additional evidence.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Having determined 
that the duties to notify and to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


Service Connection

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the inservice findings and diagnoses, the post service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

It is of particular note that a new law, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), has amended the provisions of 
38 U.S.C.A. § 1116, in pertinent part, by expanding the 
presumption of exposure to herbicides to include all Vietnam 
veterans, not just those who have a disease on the 
presumptive list in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).

This provision became effective on December 27, 2001, and 
thus reverses the CAVC's decision in McCartt v. West, 12 Vet. 
App. 164 (1999).  As the new provision is liberalizing, it is 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. at 312-13 (1991).  The veteran has been arguing 
that his disorders are herbicide-related, so the Board's 
consideration of the new provision in this decision will not 
prejudice him.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Having served in the Republic of Vietnam during the period 
between January 9, 1962 and May 7, 1975, the veteran is 
presumed to have been exposed to an herbicide agent, such as 
AO.  See Section 201 of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).

Although he is presumed to have been exposed to an herbicide 
agent, the presumption of service connection based on 
exposure to herbicide agents does not apply in this case as 
the veteran's claimed disorder is not listed in 38 C.F.R. 
§ 3.309(e). 

In addition, the Secretary has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for several conditions, including, respiratory 
disorders (other than certain respiratory cancers) and 
circulatory disorders and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  64 Fed. Reg. 59232-59243 
(November 2, 1999).

Service connection may alternatively be established by way of 
proof of actual direct causation, that herbicide exposure 
during service caused the claimed disability.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(d).

Although no presumption exists for the claimed disorder due 
to exposure to AO, the claim should nevertheless be developed 
under a direct service connection theory of entitlement under 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994) 
(Holding that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.).

The CAVC has determined that to warrant service connection, 
there must be medical evidence of a current disability, 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence of a relationship between the claimed in-
service injury and the present disease.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran's own opinions and statements asserting that he 
has COPD related to his military service to include exposure 
to AO are not competent evidence in this case.

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to diagnosis 
and/or medical causation. Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Service medical records show that the veteran complained of 
shortness of breath that was diagnosed as bronchitis.  When 
seen for treatment in service in December 1975 he reported a 
history of heavy smoking for several years.  Service medical 
records do not show complaints or treatment of a respiratory 
disorder due to exposure to AO.  

Post service pulmonary function tests in June 1991 revealed 
moderate airway obstruction and mild chest restriction.  

The medical evidence of record does not link the veteran's 
current COPD to exposure to AO in service.  Furthermore, a VA 
examiner in April 2003, after review of the claim file to 
include the report of her earlier examination of the veteran 
in August 1999, opined that the veteran's COPD had no known 
relationship to AO exposure.  

Thus, the preponderance of the evidence is against 
entitlement to service connection for COPD due to exposure to 
AO.    

The veteran has also claimed that entitlement to service 
connection for COPD is warranted on a direct service 
connection basis.  He contended that his respiratory disorder 
was due to cigarette smoking in service and/or exposure to 
fuel and charcoal smoke.

Although a statement from Dr. RML noted that the veteran 
reported shortness of breath while in service in the mid 
1970s and that he presently had mild COPD and had shortness 
of breath related to COPD and other factors, this is not 
competent medical evidence providing a link between COPD and 
service.  

COPD was not shown in service and Dr. RML's statement does 
not link the current disability of COPD to service or state 
that the shortness of breath shown in service was due to 
COPD.  The symptom of shortness of breath can be due to 
several factors as shown by Dr. RML's attributing it to 
multiple factors.  

In addition, the veteran testified in November 1995 that at 
the time of the December 1975 episode of shortness of breath, 
he was treated for conditions first thought to be the cause, 
namely, congestive heart failure and hypertension medication.  
Further, the impression in December 1975 was bronchitis.  

On a March 2003 VA psychiatric evaluation, the veteran denied 
having a smoking habit prior to entering the service although 
he occasionally smoked.  When he met his wife in 1962, he was 
not a smoker, but he started smoking in 1963, quit abruptly 
in 1986, and remained abstinent of smoking since 1986.  The 
VA psychiatric examiner opined that the veteran did not meet 
the DSM-IV criteria for nicotine dependence.

The VA examiner in April 2003 reviewed the claim file and 
opined that 95 percent of the veteran's COPD could be 
ascribed to his cigarette consumption.  The examiner 
concluded there were only relatively minor contributions from 
fuel exposure and charcoal.  

The VA examiner in April 2003 discussed the veteran's 
cigarette consumption in-service and post-service based upon 
his historical consumption of cigarettes.  Based on the 
veteran smoking from 1956 to 1986, the VA examiner 
apportioned the veteran's COPD to cigarette consumption at a 
rate of two-thirds while in military service and one-third 
after his release from active duty.  

The Board notes that the veteran has reported varying lengths 
of time that he smoked.  These reports vary from smoking for 
20 years to smoking for 30 years.  He reported on one 
occasion that he had stopped smoking in 1984 and on several 
other occasions that he had stopped in 1986.  Depending on 
the report, the various combinations of smoking are 20 years 
in service and ten years post service, 18 years during 
service and 8 years post service, ten years in service and 
ten years post service or 13 years in service and 10 years 
post service.  Some of this might be explained by the 
veteran's view of his smoking in that while he smoked 
earlier, he stated that he did not have a cigarette habit 
until 1963.  

In all of these reports of his length of smoking, however, 
the time period of smoking in service is greater than or 
equal to the time period of smoking post service.

After resolving all doubt in favor of the veteran, the Board 
concludes that the April 2003 VA opinion establishes that the 
veteran has COPD that cannot satisfactorily be dissociated 
from active service.

In sum, the veteran smoked cigarettes in service for a 
greater length of time or equal to the time period post 
service until he quit approximately ten years after 
discharge.  He has a current disability of COPD and finally, 
a VA physician has provided a nexus opinion relating the 
current COPD to service, thereby warranting entitlement to a 
grant of service-connection.  38 C.F.R. § 3.303(a); Hickson, 
supra.


ORDER

Entitlement to service connection for COPD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

